NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 SERAJUL HAQUE,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2429
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:06-cv-00659-FMA, Judge Mary Ellen
Coster Williams.
                 ______________________

                Decided: April 7, 2017
                ______________________

   SERAJUL HAQUE, Milpitas, CA, pro se.

    HEIDI L. OSTERHOUT, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
PATRICIA M. MCCARTHY.
                ______________________

  Before LOURIE, REYNA, and WALLACH, Circuit Judges.
2                                  HAQUE   v. UNITED STATES



PER CURIAM.
    Appellant Serajul Haque appeals an order of the U.S.
Court of Federal Claims denying his motion to reopen an
action that he filed in 2006. The Court of Federal Claims
dismissed the action in 2007 for lack of subject matter
jurisdiction, see Appellee’s App. 1–3, and we affirmed the
dismissal later that year, see Haque v. United States, 236
F. App’x 622, 624 (Fed. Cir. 2007). Nine years later, Mr.
Haque sought to reopen the final judgment issued in the
action for various reasons, see Appellee’s App. 9–10, but
the Court of Federal Claims denied Mr. Haque’s Motion
because he “ha[d] not articulated any legitimate basis for
re-opening his case,” id. at 11.
    Rule 60(b) of the Rules of the Court of Federal Claims
(“RCFC”) authorizes a party to seek relief from a final
judgment in a number of situations. See RCFC 60(b)(1)–
(6). Before the Court of Federal Claims, Mr. Haque did
not identify the particular provision in RCFC 60(b) under
which he seeks relief, see Appellee’s App. 9–10, and he
does not do so on appeal, see generally Appellant’s Br. As
a result, we treat Mr. Haque’s Motion as a request to
reopen pursuant to RCFC 60(b)(6) for “any other reason
that justifies relief.”
     “We review the [Court of Federal Claims]’s decision on
a Rule 60(b) motion for abuse of discretion.” Mendez v.
United States, 600 F. App’x 731, 732–33 (Fed. Cir. 2015)
(citations omitted). Having reviewed the briefs and the
record before us, we conclude that the Court of Federal
Claims did not abuse its discretion in denying
Mr. Haque’s Motion. Moreover, during the pendency of
the present appeal Mr. Haque has filed numerous miscel-
laneous papers in addition to his brief. Accordingly, we
will not accept any further papers from Mr. Haque related
to the reopening of his 2006 action. The Court of Federal
Claims’s Order denying Mr. Haque’s Motion is
                      AFFIRMED